DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings filed 11/22/2021 were accepted.


Claim Objections
Claim 17 is objected to because of the following informalities: “the user-specific information generated based upon said factors which comprising information” should be “the user-specific information generated based upon said factors which comprise information”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 depends on claim 16, and both claim 16 and 17 recite “comprising an artificial intelligence (Al) engine, wherein said Al engine…” Thus it is unclear which AI engine claim 17 is referring to when it states “said AI engine.” Examiner suggests removing the limitation, “further comprising an artificial intelligence (Al) engine” from claim 17, or having claim 17 depend on claim 8. 
Claim 17 also recites the limitation "said factors".  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6, 8, 10-11, 13-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. US 11188201 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims.
Instant Application
Reference Patent US 11188201 B2
2. A system for configuring user-specific information for display by at least a first display device and a second display device of a user, comprising: 


a server comprising a processor, a memory, a communication interface and machine- readable code stored in said memory and executable by said processor; 
a database of user accounts, each of said user accounts having user-preference information associated therewith; and 

said machine-readable code configured to cause said processor to generate user-specific information for a particular user from a set of information based upon at least said user-preference information of said user, 

to configure said user-specific information based upon information regarding said first display device and said second display device of said user,


comprising at least determining an amount and format of a first portion of said user-specific information to be displayed by said first display device and a second portion of said user-specific information to be displayed by said second display device of said user, based at least in part upon a size of a display of each of said first display device and said second display device, and 

to transmit said user- specific information to said first display device and said second display device of said user to cause said first display device and said second display device of said user to display said first and second portions of said user-specific information
1. A system for configuring wager-related information for display to a user, comprising:
7. said at least one user display device comprises two user display devices

…
1. a server comprising a processor, a memory, a communication interface and machine-readable code stored in said memory and executable by said processor;
a database of user accounts, each of said user accounts having user-preference information associated therewith;
…
1. to generate said user-specific information for said user from a set of information based upon said location and at least one of said user-preference information and group information


1. to configure said user-specific information based upon a configuration of said at least one user display device which is to display said user-specific information 
7. two user display devices

comprising at least determining an amount and format for said user-specific information to be displayed by each of said plurality of user display devices based at least in part upon a size of a display of said user display device

7. two user display devices



1. to transmit said user-specific information to said user display device to cause said user display device to display said user-specific information.
7. generate first user-specific information for a first one of said two user display devices based upon a configuration thereof and to generate second user-specific information for a second one of said two user display devices based upon a configuration thereof, whereby said two user display devices display different user-specific information.




3. The system in accordance with Claim 2, wherein a graphical format of said first and second portions of said user-specific information transmitted to said first display device and said second device depends on at least a size of said display of said first user device and a size of said display of said second user device.
1. determining … format for said user-specific information to be displayed by each of said plurality of user display devices based at least in part upon a size of a display of said user display device
4. The system in accordance with Claim 3, wherein said graphical format changes when said size of said display changes.
1. determining… format for said user-specific information to be displayed by each of said plurality of user display devices based at least in part upon a size of a display of said user display device

6. The system in accordance with Claim 2, wherein said user-preference information comprises information regarding one or more of: (1) recent wagers; (2) favorite sport team(s) in one or more sports; (3) favorite player(s) in one or more sports; (4) favorite sport(s); (5) geographic area(s); (6) favorite sports league(s); (7) size of wager(s); (8) types of wager(s); and (9) event time(s)/time zones.
5. The system in accordance with claim 1, wherein said user-preference information comprises information regarding one or more of: (1) favorite sport team(s) in one or more sports; (2) favorite player(s) in one or more sports; (3) favorite sport(s); (4) geographic area(s); (5) favorite sports league(s); (6) size of wager(s); (7) types of wager(s); and (8) event time(s)/time zones.

All claimed elements of claim 6 in the instant application are contained in the claims of the reference patent. The only difference is that the reference claim does not disclose (1) recent wagers. However only one of the listed information items is required to anticipate the claim. 

8. A system for configuring wager-related information for display to a user via a first display device and a second display device of said user, comprising: 


a server comprising a processor, a memory, a communication interface and machine- readable code stored in said memory and executable by said processor; 

a database of user accounts, each of said user accounts having user-preference information associated therewith; and 

said machine-readable code configured to cause said processor to receive information regarding a location of a user and information regarding a first display device and a second display device of said user, 


to generate user-specific wager-related information for said user from a set of information based upon said location and at least one of said user-preference information and group information, 

to configure said user-specific information based upon a configuration of said first display device and said second display device comprising at least determining an amount and format for said user-specific information to be displayed by each of said first display device and said second display device of said user, based at least in part upon a size of a display of said first display device and said second display device of said user, and 



to transmit first user-specific information to said first display device and second user-specific information to said second display device to cause said first display device and said second display device of said user to display said first and second user-specific information.
1. A system for configuring wager-related information for display to a user, comprising:
7. said at least one user display device comprises two user display devices

…
1. a server comprising a processor, a memory, a communication interface and machine-readable code stored in said memory and executable by said processor;

a database of user accounts, each of said user accounts having user-preference information associated therewith;
…
1. cause said processor to receive information regarding a location of a user and information regarding at least one user display device for displaying information to said user,
7. two user display devices


1. to generate said user-specific information for said user from a set of information based upon said location and at least one of said user-preference information and group information


1. to configure said user-specific information based upon a configuration of said at least one user display device which is to display said user-specific information comprising at least determining an amount and format for said user-specific information to be displayed by each of said plurality of user display devices based at least in part upon a size of a display of said user display device; and
7. two user display devices


1. to transmit said user-specific information to said user display device to cause said user display device to display said user-specific information.
7. generate first user-specific information for a first one of said two user display devices based upon a configuration thereof and to generate second user-specific information for a second one of said two user display devices based upon a configuration thereof, whereby said two user display devices display different user-specific information.
10. The system in accordance with Claim 8, wherein said user-specific information comprises information regarding one or more sports wagers.
2. The system in accordance with claim 1, wherein said user-specific information comprises information regarding one or more sports wagers.
11. The system in accordance with Claim 8, wherein said user-preference information comprises information regarding one or more wagers by said user.
3. The system in accordance with claim 1, wherein said user-preference information comprises information regarding one or more wagers by said user.
13. The system in accordance with Claim 8, wherein said user-preference information comprises information regarding one or more of: (1) favorite sport team(s) in one or more sports; (2) favorite player(s) in one or more sports; (3) favorite sport(s); (4) geographic area(s); (5) favorite sports league(s); (6) size of wager(s); (7) types of wager(s); and (8) event time(s)/time zones.
5. The system in accordance with claim 1, wherein said user-preference information comprises information regarding one or more of: (1) favorite sport team(s) in one or more sports; (2) favorite player(s) in one or more sports; (3) favorite sport(s); (4) geographic area(s); (5) favorite sports league(s); (6) size of wager(s); (7) types of wager(s); and (8) event time(s)/time zones.
14. The system in accordance with Claim 8, wherein said group information comprises information regarding wagers placed by other users at said location of said user.
6. The system in accordance with claim 1, wherein said group information comprises information regarding wagers placed by other users at said location of said user.
15. The system in accordance with Claim 8, wherein said machine-readable code is configured to generate said user-specific information comprising one or more wager options selected based upon the following hierarchy of factors: (1) the winning subject of one or more prior wagers made by the user; (2) the losing subject of one or more prior wagers made by the user; (3) the subject wagered upon in one or more prior wagers made by the user; (4) the subject wagered against in one or more prior wagers made by the user; (5) the subject of one or more prior proposition wagers; (6) type of one or more prior wagers; (7) the favorite subjects of the user; (8) wagering subjects in a designated geographic area of the user; (9) the most common prior wagers by other users at the location of the user; (10) event start time; and (11) event sports league or category.
1. to generate said user-specific information for said user… comprising one or more wager options selected based upon the following hierarchy of factors: (1) the winning subject of one or more prior wagers made by the user; (2) the losing subject of one or more prior wagers made by the user; (3) the subject wagered upon in one or more prior wagers made by the user; (4) the subject wagered against in one or more prior wagers made by the user; (5) the subject of one or more prior proposition wagers; (6) type of one or more prior wagers; (7) the favorite subjects of the user; (8) wagering subjects in a designated geographic area of the user; (9) the most common prior wagers by other users at the location of the user; (10) event start time; and (11) event sports league or category;
16. The system in accordance with Claim 8, further comprising an artificial intelligence (Al) engine, wherein said Al engine weights more heavily the generation of user-specific information comprising information regarding wagers which are determined to be likely to be placed by the user.
8. The system in accordance with claim 1, further comprising an artificial intelligence (AI) engine, wherein said AI engine weights more heavily the user-specific information generated based upon said factors which comprising information regarding wagers which are determined to be likely to be placed by the user.
17. The system in accordance with Claim 16, further comprising an artificial intelligence (Al) engine, wherein said Al engine weights more heavily the user-specific information generated based upon said factors which comprising information regarding wagers which are determined to be likely to be placed by the user.
8. The system in accordance with claim 1, further comprising an artificial intelligence (AI) engine, wherein said AI engine weights more heavily the user-specific information generated based upon said factors which comprising information regarding wagers which are determined to be likely to be placed by the user.


Claim 18 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.
19. (New) The method in accordance with Claim 18, wherein said information regarding said first display device and said second display device of said user comprises information regarding one or more properties of said display of said first display device and said display of said second display device of said user.
1. cause said processor to receive information regarding a location of a user and information regarding at least one user display device for displaying information to said user… determining an amount and format for said user-specific information to be displayed by each of said plurality of user display devices based at least in part upon a size of a display of said user display device


All claimed elements of claim 19 in the instant application are contained in the claims of the reference patent. The only difference is that the reference claim discloses the size of the display as the information regarding one or more properties provided to the processor. It has been held that a generic invention is anticipated by the species. MPEP 804(I)(B). 

21. The method in accordance with Claim 19, wherein said user-specific information comprises information regarding one or more wagering events.
1. the user-specific information comprising one or more wager options




Claims 5, 7, 9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 11188201 B2 in view of Thomas (US 20020049975 A1; filed 4/3/2001).

 
Instant Application
Reference Patent US 11188201 B2
5. The system in accordance with Claim 2, wherein said first and second display devices of said user comprise two or more of: a television, a monitor, a desktop computer, a laptop computer, a VR device, a phone, a PDA and a tablet.
4. The system in accordance with claim 1, wherein said at least one user display device comprises: a television, a monitor, a desktop computer, a laptop computer, a VR device, a phone, a PDA and a tablet.


	The reference patent does not disclose the two devices comprising two or more of the list of devices.
	However, Thomas teaches comprising two or more of the list of devices (abstract: “The first display may be a television connected to a set-top box or other suitable equipment. The second display may be part of a personal computer, a cellular telephone with a display, a handheld computer, or other suitable device.”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent with Thomas such that the devices could be different items from the list of display devices from claim 5. This would have allowed the user to use whatever platform they desire to view the wagering content (Thomas, paragraph 94: “The format and contents of screens such as screen 46 may be modified to accommodate different platforms such as user computer equipment and user telephone equipment platforms if desired. If desired, video 48 may be video for a television channel (e.g., a wagering television channel).”).


Instant Application
Reference Patent US 11188201 B2
7. (New) The system in accordance with Claim 2, wherein said first display device and said second display device of said user display said first and second portions of said user-specific information at the same time.
1. display said user-specific information comprising at least determining an amount and format for said user-specific information to be displayed by each of said plurality of user display devices

The reference patent does not disclose the two devices displaying portions of user-specific information at the same time.
	However, Thomas teaches displaying portions of user-specific information at the same time (Thomas, abstract: “A user may watch video using a first display while synchronized content such as interactive wagering opportunities are provided on a second display”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reference patent with Thomas such that the devices display information at the same time. This would have allowed the user to view multiple pieces of content on the devices being used at the same time (Thomas, paragraph 107: “If the interactive wagering application is displaying interactive wagering content on the second display such as menu 56 of FIG. 2, the user may select create wager option 66 b to be presented with an interactive wagering opportunity using the second display while the first display is used entirely to display the television wagering channel or other television or video or other suitable content without obstruction by a menu such as menu 56 of FIG. 2.”).

Claim 9 recites substantially similar limitations to claim 7 and is thus rejected along the same rationale.

Claim 12 recites substantially similar limitations to claim 5 and is thus rejected along the same rationale.




Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. US 11188201 B2 in view of Davis (US 20060062362 A1; filed 9/22/2004). 

Instant Application
Reference Patent US 11188201 B2
20. first display device and said second display device of said user
7. said at least one user display device comprises two user display devices


However, the reference patent does not claim transmitting, from said server to displays of said user, a request for information regarding said one or more properties.
Davis teaches transmitting, from said server to displays of said user, a request for information regarding said one or more properties (Davis, paragraph 42: "In other embodiments according to the present invention, the mobile terminal itself may transfer its own capability information within either of and SMS or MMS message. Alternatively, a Session Initiation Protocol (SIP) exchange using the OPTIONS method may be initiated by the hosting server to receive the mobile terminal capability information. It should be noted that the capabilities exchange between the mobile terminal and the hosting server may take place at any time. The capabilities may be exchanged early into the browsing session, for example, or conversely only exchanged after activation of control link 228." Davis teaches extensively about the server receiving the property information of the displays (capabilities described in paragraphs 12-15 for example), and the initiation of an exchange (SIP exchange of paragraph 42) by the server to receive the capability is being interpreted as the server requesting the information from the device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Davis and the reference patent such that the server requests information regarding the properties of the display devices from the devices. This would have allowed the server to “modify the markup content in accordance with the capabilities” (Davis, paragraph 12).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2-14, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al (US 20020049975 A1; filed 4/3/2001).

With regards to claim 2, Thomas et al discloses a system for configuring user-specific information for display by at least a first display device and a second display device of a user (Thomas, abstract: “first display… second display”), comprising: a server comprising a processor, a memory, a communication interface and machine-readable code stored in said memory and executable by said processor (Thomas, paragraph 8: “The interactive wagering application may be implemented on user equipment such as … a server (e.g., a server at a cable system headend)... In some arrangements the interactive wagering application functions may be implemented using a client-server arrangement…”); a database of user accounts, each of said user accounts having user-preference information associated therewith (Thomas, paragraph 10: “the user may select create wager option 66 b to be presented with an interactive wagering opportunity using the second display while the first display is used entirely to display the television wagering channel or other television or video or other suitable content without obstruction by a menu such as menu 56 of FIG. 2”; paragraph 52: “Databases within transaction processing and subscription management system 24 or associated with system 24 may be used to store racing data, wagering data and other transaction data, and subscriber data such as such as information on the user's current account balance, past wagering history, individual wager limits, personal identification number, billing addresses, credit card numbers, bank account numbers, social security numbers, etc.”); and said machine-readable code configured to cause said processor to generate user-specific information for a particular user from a set of information based upon at least said user-preference information of said user (Thomas, paragraph 95: “Menu region 50 may include selectable options 52. For example, menu region 50 may include an option 54 that the user may select to move menu region 50 to a second display.”), to configure said user-specific information based upon information regarding said first display device and said second display device of said user, comprising at least determining an amount and format of a first portion of said user-specific information to be displayed by said first display device and a second portion of said user-specific information to be displayed by said second display device of said user (Thomas, paragraph 89: “In set-top box arrangements, on-screen options may be made larger than they appear in computer-based arrangements… In cellular telephone arrangements and handheld computer arrangements, options and information may be displayed using smaller screens than are typically available on personal computer or set-top box arrangements. To accommodate the smaller screen size, options that might otherwise be presented on a single screen may be displayed using multiple screens or layered menus”), and to transmit said user-specific information to said first display device and said second display device of said user to cause said first display device and said second display device of said user to display said first and second portions of said user-specific information (Thomas, Figure 2: the first and second display show different portions of the content provided to the user; Thomas, paragraph 89: “In set-top box arrangements, on-screen options may be made larger than they appear in computer-based arrangements… In cellular telephone arrangements and handheld computer arrangements, options and information may be displayed using smaller screens than are typically available on personal computer or set-top box arrangements. To accommodate the smaller screen size, options that might otherwise be presented on a single screen may be displayed using multiple screens or layered menus”).

With regards to claim 3, which depends on claim 2, Thomas discloses wherein a graphical format of said first and second portions of said user-specific information transmitted to said first display device and said second device depends on at least a size of said display of said first user device and a size of said display of said second user device (Thomas, paragraph 89: “In set-top box arrangements, on-screen options may be made larger than they appear in computer-based arrangements… In cellular telephone arrangements and handheld computer arrangements, options and information may be displayed using smaller screens than are typically available on personal computer or set-top box arrangements. To accommodate the smaller screen size, options that might otherwise be presented on a single screen may be displayed using multiple screens or layered menus”).

With regards to claim 4, which depends on claim 3, Thomas discloses wherein said graphical format changes when said size of said display changes (Thomas, paragraph 89: “In set-top box arrangements, on-screen options may be made larger than they appear in computer-based arrangements… In cellular telephone arrangements and handheld computer arrangements, options and information may be displayed using smaller screens than are typically available on personal computer or set-top box arrangements. To accommodate the smaller screen size, options that might otherwise be presented on a single screen may be displayed using multiple screens or layered menus;” The varying of format based on the size of the screen is being interpreted as “changing” the format when the size “changes”).

With regards to claim 5, which depends on claim 2, Thomas discloses wherein said first and second display devices of said user comprise two or more of: a television, a monitor, a desktop computer, a laptop computer, a VR device, a phone, a PDA and a tablet (Thomas, paragraph 6: “may be provided to the user on a first display such as a television display and a wagering interface may be provided to the user on a second display such as a computer display, the display of a handheld computer, another television display, a remote control display, or any other suitable display device.”).

With regards to claim 6, which depends on claim 2, Thomas discloses wherein said user-preference information comprises information regarding one or more of: (1) recent wagers (Thomas, paragraph 52: “subscriber data such as such as information on the user's current account balance, past wagering history”); (2) favorite sport team(s) in one or more sports; (3) favorite player(s) in one or more sports; (4) favorite sport(s); (5) geographic area(s) (Thomas, paragraph 63: “the user's present physical location may be determined by determining which general part of the cellular telephone network is being accessed by the user or by using the cellular network or a handset-based location device such as a global positioning system (GPS) receiver in the body of the cellular telephone to pinpoint the user's location.”); (6) favorite sports league(s); (7) size of wager(s) (Thomas, paragraph 52: “subscriber data such as such as information on the user's …past wagering history, individual wager limits)”; (8) types of wager(s) (Thomas, Figure 5: “Select wager type”); and (9) event time(s)/time zones (Thomas, paragraph 56: “Totalizators 30 may provide the time until post time for each race.”).

With regards to claim 7, which depends on claim 2, Thomas et al discloses wherein said first display device and said second display device of said user display said first and second portions of said user-specific information at the same time (Thomas, paragraph 5: “an interactive wagering system that supports multiple simultaneous displays.”).

With regards to claim 8, Thomas et al discloses a system for configuring wager-related information for display to a user via a first display device and a second display device of said user, comprising: a server comprising a processor, a memory, a communication interface and machine- readable code stored in said memory and executable by said processor (Thomas, paragraph 8: “The interactive wagering application may be implemented on user equipment such as … a server (e.g., a server at a cable system headend)... In some arrangements the interactive wagering application functions may be implemented using a client-server arrangement…”); a database of user accounts, each of said user accounts having user-preference information associated therewith (Thomas, paragraph 52: “Transaction processing and subscription management system 24 may contain computer equipment 26 and other equipment for supporting system functions such as transaction processing (e.g., handling tasks related to wagers, product purchasing, adjusting the amount of funds in user accounts based on the outcomes of wagers, video clip ordering, etc.)”); and said machine-readable code configured to cause said processor to receive information regarding a location of a user (Thomas, paragraph 63: “If the user is using a cellular telephone or handheld computing device, the user's present physical location may be determined by determining which general part of the cellular telephone network is being accessed by the user or by using the cellular network or a handset-based location device such as a global positioning system (GPS) receiver in the body of the cellular telephone to pinpoint the user's location.”) and information regarding a first display device and a second display device of said user (Thomas, paragraph 89: “In set-top box arrangements, on-screen options may be made larger than they appear in computer-based arrangements… In cellular telephone arrangements and handheld computer arrangements, options and information may be displayed using smaller screens than are typically available on personal computer or set-top box arrangements. To accommodate the smaller screen size, options that might otherwise be presented on a single screen may be displayed using multiple screens or layered menus” The arrangements require information regarding the screen sizes to properly display each interface), to generate user-specific wager-related information for said user from a set of information based upon said location (Thomas, paragraph 63: “The services of subscriber verification facility 40 are used to ensure that the user lives in a geographic area in which wagering is legal”) and at least one of said user-preference information and group information, to configure said user-specific information based upon a configuration of said first display device and said second display device comprising at least determining an amount and format for said user-specific information to be displayed by each of said first display device and said second display device of said user, based at least in part upon a size of a display of said first display device and said second display device of said user (Thomas, paragraph 89: “In set-top box arrangements, on-screen options may be made larger than they appear in computer-based arrangements… In cellular telephone arrangements and handheld computer arrangements, options and information may be displayed using smaller screens than are typically available on personal computer or set-top box arrangements. To accommodate the smaller screen size, options that might otherwise be presented on a single screen may be displayed using multiple screens or layered menus”), and to transmit first user-specific information to said first display device and second user-specific information to said second display device to cause said first display device and said second display device of said user to display said first and second user-specific information (Thomas, Figure 8: Shows a list of the wagers made by the user (user-preferences); paragraph 174: “When it is desired to operate the equipment of FIG. 28 in a dual-display mode, the user may select appropriate options (e.g., options such as option 54 of FIG. 2 or appropriate setup options, etc.). Set-top box 374 may then be used to tune to certain television channels for display on television 378 and cellular telephone 382 may be used to display interactive wagering opportunities for the user.” The television channels viewed on the television (first display of Thomas) are being interpreted as including user-specific information since the user selects the event displayed being displayed by selecting the channel).

With regards to claim 9, which depends on claim 8, Thomas discloses wherein said first display device and said second display device of said user display said first and second user-specific information at the same time (Thomas, paragraph 5: “an interactive wagering system that supports multiple simultaneous displays.”).

With regards to claim 10, which depends on claim 8, Thomas discloses wherein said user-specific information comprises information regarding one or more sports wagers (Thomas, Figure 8: Shows a list of the wagers made by the user (user-preferences); paragraph 174: “When it is desired to operate the equipment of FIG. 28 in a dual-display mode, the user may select appropriate options (e.g., options such as option 54 of FIG. 2 or appropriate setup options, etc.). Set-top box 374 may then be used to tune to certain television channels for display on television 378 and cellular telephone 382 may be used to display interactive wagering opportunities for the user.” The television channels viewed on the television (first display of Thomas) are being interpreted as including user-specific information related to the wager since the user selects the event displayed being displayed by selecting the channel).

With regards to claim 11, which depends on claim 8, Thomas discloses wherein said user-preference information comprises information regarding one or more wagers by said user (Thomas, Figure 8: Shows a list of the wagers made by the user).

With regards to claim 12, which depends on claim 8, Thomas discloses wherein said first display device and said second display device comprise at least two of: a television, a monitor, a desktop computer, a laptop computer, a VR device, a phone, a PDA and a tablet (Thomas, paragraph 49: “User television equipment 22 may include, for example, a television or other suitable monitor.” Thomas, paragraph 48: “User computer equipment 20 may also be based on a mainframe computer, a workstation, a networked computer or computers, a laptop computer, a notebook computer, a handheld computing device such as a personal digital assistant or other small portable computer, etc.” Thomas, paragraph 48: “to user telephone equipment 32 (if user telephone equipment 32 has a display capable of displaying moving images).”).

With regards to claim 13, which depends on claim 8, Thomas discloses wherein said user-preference information comprises information regarding one or more of: (1) favorite sport team(s) in one or more sports; (2) favorite player(s) in one or more sports; (3) favorite sport(s); (4) geographic area(s) (Thomas, paragraph 63: “the user's present physical location may be determined by determining which general part of the cellular telephone network is being accessed by the user or by using the cellular network or a handset-based location device such as a global positioning system (GPS) receiver in the body of the cellular telephone to pinpoint the user's location.”); (5) favorite sports league(s); (6) size of wager(s) (Thomas, paragraph 52: “subscriber data such as such as information on the user's …past wagering history, individual wager limits); (7) types of wager(s) (Thomas, Figure 5: “Select wager type”); and (8) event time(s)/time zones (Thomas, paragraph 56: “Totalizators 30 may provide the time until post time for each race.”).

With regards to claim 14, which depends on claim 8, Thomas discloses wherein said group information comprises information regarding wagers placed by other users at said location of said user (Thomas, paragraph 56: “Totalisators 30 may provide racing data including information on the current races at racetracks 12, the number of races associated with each racetrack, win, place, and show odds and pool totals for each horse or other runner, and exacta, trifecta, and quinella payoff predictions and pool totals for every possible combination of runners. Totalisators 30 may also provide current odds and other real-time racing data for other types of wagers”; the location is interpreted as areas where gambling is legal).

Claim 18 recites substantially similar limitations to claim 8 and is thus rejected along the same rationale.

With regards to claim 19, which depends on claim 18, Thomas discloses wherein said information regarding said first display device and said second display device of said user comprises information regarding one or more properties of said display of said first display device and said display of said second display device of said user (Thomas, paragraph 89: “In set-top box arrangements, on-screen options may be made larger than they appear in computer-based arrangements… In cellular telephone arrangements and handheld computer arrangements, options and information may be displayed using smaller screens than are typically available on personal computer or set-top box arrangements. To accommodate the smaller screen size, options that might otherwise be presented on a single screen may be displayed using multiple screens or layered menus;” The screen sizes are being interpreted as the information regarding the displays’ properties).

With regards to claim 21, which depends on claim 19, Thomas discloses wherein said user-specific information comprises information regarding one or more wagering events (Thomas, Figure 8: Shows a list of the wagers made by the user (user-preferences); paragraph 174: “When it is desired to operate the equipment of FIG. 28 in a dual-display mode, the user may select appropriate options (e.g., options such as option 54 of FIG. 2 or appropriate setup options, etc.). Set-top box 374 may then be used to tune to certain television channels for display on television 378 and cellular telephone 382 may be used to display interactive wagering opportunities for the user.” The television channels viewed on the television (first display of Thomas) are being interpreted as including user-specific information related to the wager since the user selects the event displayed being displayed by selecting the channel).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Baluja (US 9026479 B1; filed 2/2/2011). 


With regards to claim 16, which depends on claim 8, Thomas discloses wagers (Thomas, paragraph 8: “The interactive wagering application).
However, Thomas does not disclose an artificial intelligence (Al) engine, wherein said Al engine weights more heavily the generation of user-specific information comprising information regarding objects which are determined to be likely to be selected by the user.
Baluja teaches an artificial intelligence (Al) engine, wherein said Al engine weights more heavily the generation of user-specific information comprising information regarding objects which are determined to be likely to be selected by the user (Baluja, column 3, lines 43-46: “A machine learning process is used to select values for the respective prediction parameters and weights for the trained model. Once trained, the model is used to predict categories of interest for a particular user based on the query history of the user.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Thomas and Baluja such that a machine learning process is used to predict the actions of a user (wagers in this case) and to suggest them to the user. This would have enabled the invention to immediately provide “resources that satisfy the user’s informational needs” (Baluja, column 3, lines 50-53) or to more accurately target the user with “targeted advertisements [for the wagers] to the particular user device” (Baluja, column 4, lines 33-35).

With regards to claim 17, which depends on claim 16, Thomas discloses wagers (Thomas, paragraph 8: “The interactive wagering application).
However, Thomas does not disclose an artificial intelligence (Al) engine, wherein said Al engine weights more heavily the user-specific information generated based upon said factors which comprising information regarding objects which are determined to be likely to be placed by the user.
Baluja teaches an artificial intelligence (Al) engine, wherein said Al engine weights more heavily the user-specific information generated based upon said factors which comprising information regarding objects which are determined to be likely to be placed by the user (Baluja, column 3, lines 43-46: “A machine learning process is used to select values for the respective prediction parameters and weights for the trained model. Once trained, the model is used to predict categories of interest for a particular user based on the query history of the user.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Thomas and Baluja such that a machine learning process is used to predict the actions of a user (wagers in this case) and to suggest them to the user. This would have enabled the invention to immediately provide “resources that satisfy the user’s informational needs” (Baluja, column 3, lines 50-53) or to more accurately target the user with “targeted advertisements [for the wagers] to the particular user device” (Baluja, column 4, lines 33-35).
Note: It is unclear how claim 17 is meant to be different from claim 16. Also see the objection and 35 USC 112b rejections to claim 17 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Davis (US 20060062362 A1; filed 9/22/2004). 

With regards to claim 20, which depends on claim 19, Davis discloses first display device and said second display device of said user (Thomas, abstract: “first display… second display”).
However, Thomas does not disclose transmitting, from said server to displays of said user, a request for information regarding said one or more properties.
Davis teaches transmitting, from said server to displays of said user, a request for information regarding said one or more properties (Davis, paragraph 42: "In other embodiments according to the present invention, the mobile terminal itself may transfer its own capability information within either of and SMS or MMS message. Alternatively, a Session Initiation Protocol (SIP) exchange using the OPTIONS method may be initiated by the hosting server to receive the mobile terminal capability information. It should be noted that the capabilities exchange between the mobile terminal and the hosting server may take place at any time. The capabilities may be exchanged early into the browsing session, for example, or conversely only exchanged after activation of control link 228." Davis teaches extensively about the server receiving the property information of the displays (capabilities described in paragraphs 12-15 for example), and the initiation of an exchange (SIP exchange of paragraph 42) by the server to receive the capability is being interpreted as the server requesting the information from the device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Davis and Thomas such that the server requests information regarding the properties of the display devices from the devices. This would have allowed the server to “modify the markup content in accordance with the capabilities” (Davis, paragraph 12).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho (US 20120096344 A1): Teaches a client sending requests for content from a server, the requests including the type of mobile device that is being used.
 Lazaridis (US 20060048051 A1): Teaches server-side formatting of content for a mobile device, in which the server ascertains the size of the mobile device screen before formatting the content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/WILSON W TSUI/Primary Examiner, Art Unit 2178